Case: 08-20816     Document: 0051998370          Page: 1     Date Filed: 01/07/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 7, 2010
                                     No. 08-20816
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SANTOS MIGUEL CELIS-CHAVEZ, also known as Chirris,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:02-CR-79-7


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The federal district court sentenced Santos Miguel Celis-Chavez (Celis) –
federal prisoner # 13822-179 – to 120 months of imprisonment for aiding and
abetting the harboring of illegal aliens for commercial advantage and private




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-20816         Document: 0051998370         Page: 2     Date Filed: 01/07/2010



                                         No. 08-20816

financial gain and conspiring to commit hostage taking.1 This court upheld his
conviction on direct appeal.2
       Celis moved in the district court for § 2255 relief, which the court denied.
This court refused him a certificate of appealability. Celis next moved the
district court to reduce his sentence pursuant 18 U.S.C. § 3742. The district
court denied the motion. Celis now – in his third time before this court – appeals
the district court’s denial of his motion for reduction of sentence pursuant to 18
U.S.C. § 3742.
       The Government’s motion to dismiss this appeal is GRANTED. Celis’s
motion lacks a jurisdictional basis; it is a “meaningless, unauthorized motion.”3
       Furthermore, Celis’s appellate brief exceeds the topical scope of his motion
before the district court. To the extent that we liberally could construe his pro
se brief as a type of § 2255 motion, it would be a successive petition. Celis has
not shown the court either newly discovered evidence or a new rule of
constitutional law – at least one of which is required for this court to certify a
successive petition.4


       1
           See 8 U.S.C. § 1324(a)(1); 18 U.S.C. § 1203(a).
       2
           See United States v. Velez-Cortez, 83 F. App’x 633 (5th Cir. 2003) (unpublished).
       3
        United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). See also United States v.
Bailey, 265 F. App’x 426, 426 (5th Cir. 2008) (“[Prisoner] also is precluded from obtaining relief
under 18 U.S.C. § 3742, as relief thereunder is reserved only for direct appeals. . . .
[Prisoner’s] motion on it face was therefore unauthorized, and the district court was without
jurisdiction to entertain it.”) (unpublished).
       4
        See 28 U.S.C. § 2255(h); 28 U.S.C. § 2244. See also Burton v. Stewart, 549 U.S. 147,
153 (2007) (“A three-judge panel of the court of appeals may authorize the filing of the second
or successive application only if it presents a claim not previously raised that satisfies one of
the two grounds articulated in § 2244(b)(2).”).


                                                 2
   Case: 08-20816   Document: 0051998370     Page: 3   Date Filed: 01/07/2010



                                 No. 08-20816

      It follows that the Government’s motion for an extension of time to file a
brief; Celis’s motions for appointment of counsel and for summary judgment; and
any other outstanding motions are DENIED as moot.




                                       3